Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Priority
Acknowledgement is made of applicant's claim for domestic benefit based on provisional application 62/801,294 filed on 2/5/2019.


DETAILED ACTION
Claims 1 - 20 are pending in the application.
Claims 1, 7, 13 and 17 are independent. 
This action is Final based on a new 35 U.S.C. §103 prior art reference that was necessitated by the applicant’s amendment; see MPEP §706.07(a).
Given the amendments for claims 4 - 6, 10 - 12, the objections and 35 USC 112 rejections are rescinded. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	
Claims 1 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Tennyson et al. (U.S. PG Pub. No. 20130173070), herein “Tennyson” in view of Nickerson et al. (US Patent No. 10,663,941), herein “Nickerson.” 

Regarding claim 1,
Tennyson teaches an irrigation system1  comprising:
an irrigation controller (irrigation controller 100) configured to provide one or more valve activation signals, each valve activation signal configured to control an associated irrigation valve; (Par. 0062: “Some embodiments add the ability of wireless control of irrigation valves to an irrigation controller that normally lacks the ability to control valves wirelessly. In some embodiments, an irrigation controller already having the ability to control valves wirelessly…”) 
a controller transceiver (Par. 0066: “…controller interface (CI) 102 and a valve transceiver (VT) or receiver 104. Referring to FIGS. 1‐2, generally, the CI includes one or more processors, microprocessors and/or controllers 212, wireless transceivers 214…”) configured to receive a selected activation signal of the one or more valve activation signals, the selected activation signal configured to control a selected irrigation valve, the controller transceiver comprising a processor (Figure 2, item 212) and memory (Figure 2, item 218); (Par. 0009: “Further, in some embodiments, methods of controlling irrigation comprise: identifying, at a controller interface ( CI) coupled with an irrigation controller, a remote valve transceiver (VT), wherein the CI is separate from the VT and the CI is configured to wirelessly communicate wireless activation signals to the VT; displaying, on a display of the CI, an identification of the VT; and displaying, on the display of the CI, a valve station designator corresponding to a valve controlled by the VT.”)   and
a valve transceiver (Par. 0009: “…valve transceiver (VT)…” Item 104) having an identifier and configured to control the selected irrigation valve when in electrical communication with the selected irrigation valve and configured to transmit the identifier to the controller transceiver when in electrical communication with the controller transceiver;  (Par. 0108: “When the CI 102 and VT 104 pair, they exchange identifiers (ID) (e.g., serial numbers, user defined IDs, or the like), and in some implementations perform an authentication process to verify that they are authorized to pair (e.g., confirm they are from an authorized manufacturer). For example, the CI and VT each contain a unique 32‐bit serial number in its non‐volatile memory that is set at the factory during manufacture. One purpose of the serial number is to be able to uniquely `pair` one or more CI and VT, e.g., both devices process the serial number, or run an algorithm using the number to verify the other device.”  Par. 0110: “In response to the pairing request and/or as part of the pairing, the VT supplies an identifier (e.g., serial number) of the VT. The serial number may identify the number of valves 106 that can be controlled by the VT. Additionally or alternatively, the VT may specify in a communication the number of valves 106 that can be controlled and/or that are currently connected to a valve.”) 
the processor configured to execute computer instructions stored in the
memory to:
receive the identifier from the valve transceiver when the valve
transceiver is in electrical communication with the controller transceiver and
the controller transceiver receives the selected activation signal; and
associate the selected activation signal with the identifier.  (Par. 0110: “In response to the pairing request and/or as part of the pairing, the VT supplies an identifier (e.g., serial number) of the VT. The serial number may identify the number of valves 106 that can be controlled by the VT. Additionally or alternatively, the VT may specify in a communication the number of valves 106 that can be controlled and/or that are currently connected to a valve. The CI 102 shall recognize the number of potential stations/valves associated with the VT (1, 2 or 4, for example). The appropriate number of valve station designators 1112-1115 also appear on the display screen 220 of the CI 102 (e.g., see FIGS. 11A, 11C and 11F-G that have four station designations into which can be specified valve stations of the irrigation controller 100 that are to correspond to the valves 106 controlled by the VT). In some embodiments, the pairing process terminates when the time associated with a pairing window (e.g., 20 minutes) on the CI times out before either a VT or wireless rain sensor (see below) is successfully paired. In this case, the pairing process needs to be reinitiated. In one form, the contractor saves the programming details of a particular VT 104 by pressing one or more buttons 222 (e.g., the `>` (right) and `+` arrow key simultaneously) on the CI 102. For the VT 104, if the pairing window terminates without pairing with a CI, the unit shall go back into a low-power sleep mode.” See also Par. 0082, 0114, 0115, 0124, 0125, 0127, 0129, 0152, 0155. See also claims 1 and 5 of Tennyson.)
	Tennyson does not teach the amended portions of removable module that has a wireless controller transceiver to be inserted into and removed from at least one output module location.  However, Nickerson does teach that the irrigation controller comprising a housing, a control panel, and a wiring hookup area, wherein the control panel is attached to the housing and the wiring hook up area is disposed within the   housing, the wiring hook up area including a plurality of output module locations, wherein each output module location is configured to accept insertion and removal of a removable module (Col. 2, lines 60 – 67: “a plurality of module mounting locations within the housing adapted to removably receive modules, each module mounting location communicationally coupled to the first microcontroller; a module removably mounted to a first module mounting location and contained within the housing, the module communicationally coupled to the first microcontroller and the module comprises memory storing a second set of code…” Col. 12, line 45 – 52: “As described further throughout this specification, in preferred form, a plurality of different types of expansion modules 65 are provided that may be removably inserted in any one of one or more locations within the controller 10. Thus, in 50 many embodiments, a controller 10 is provided with different types of expansion modules having different functionality with the same controller.”) and provide an electrical connection and a physical connection to the irrigation controller, the electrical connection providing electrical signals from the irrigation controller;  (Col. 14, lines 36 – 64: “The main microcontroller 32 gathers information or commands from the user interface 21, processes them and sends the commands to the base module 55 via control signals and to the expansion modules 65 via the communication bus 39 to drive the valves. As illustrated in FIG. 10, the control panel microcontroller 32 also has the ability to interface with other external peripherals including expansion modules 65, external expansion housing(s) 80 including additional expansion modules 65, and the external communications interface 34a. The expansion modules 65 are provided in many different forms including an expansion module that provides additional station outputs to control additional irrigation valves, an expansion module that provides outputs to devices other than to additional irrigation stations, an expansion module that provides inputs to the main microcontroller 32 (e.g., in the form of external conditions provided by sensors), a smart expansion module that provides additional functionality not originally found in the main microcontroller 32 as originally configured, one or more expansion modules that upgrade the irrigation controller 10 and/or provide new or revises operating code(s), instructions and/or firmware 33a that at least in part allows the irrigation controller 10 to operate according to the new or revised firmware to control irrigation and/or interaction with modules, and interface extension smart expansion modules that provide functionality to direct the main microcontroller to provide a user interface extension to the expansion module so that the expansion module can performed its additional functionality.”) 
a wireless controller transceiver configured to be inserted into and removed from at least one output module location and to receive a selected activation signal of the one or more valve activation signals, the selected activation signal configured to control a selected irrigation valve, the wireless controller transceiver inserted into the at least one output module location, the controller transceiver comprising a processor and memory (Col. 55, lines 3 – 48: “Seen clearly in FIG. 4, the module mounting locations 45a and 45b accommodate docking and the electrical coupling of the modules 55 and 65 to the backplane 45. The base module mounting location 45a is reserved for the base module 55 and the expansion module mounting locations 45b are for the expansion modules 65. The backplane connectors 44 and 47 include pins that carry power and data signals. In one embodiment, these connectors 44 are reverse polarized from contacts 47 through the physical contact housing in order to prevent module 55 and modules 65 from being interchangeable. In preferred form, the connection of these pins from the modules 65 to the backplane 45 is designed to function in accordance with the industry standard term “hotswappable”. In addition to this ‘hotswapping’ feature, any expansion module 65 can be installed in any receptacle, allowing maximum flexibility for the user. This provided in part by the common bus structure (all expansion modules communicate using the same bus structure) and communication protocol as well as that the microcontroller 32 is configured to not expect modules 65 to be inserted in any particular mounting location or order. This is in contrast to known modular controllers in which the data line structure through the modules requires that modules be inserted in a specific order. Additionally, this is further allowed in that the main microcontroller 32 is configured to expect that a new module can appear and disappear at any time. For example, the main microcontroller automatically receives an announce message when a new module appears and constantly checks to verify that attached modules remain attached. Furthermore, the communication protocol can be asynchronous so that the main microcontroller 32 and the modules 65 can asynchronously communicate. As a result, several embodiments of the invention allow the user to remove or install modules without the need to power down and restart the controller 10. This feature is novel in the irrigation industry as other modular irrigation controllers must first have their power removed before any module can be removed or inserted. To accomplish “hotswapping”, the contacts in the connector 47 are arranged in a manner whereby the power signals establish a circuit connection at either end of the row of contact pins in FIG. 21 (e.g., AC-COM and AC-FUSE are located at either end of the pin configuration) at the same time or before the connection of the data lines (e.g., SMB-DO and SMB-DI) in the center of the connector 47, which are contacted into the mating connector 57 of module 65.”  Col. 14, lines 10 – 17: “"microcontroller" refers to an electrical device that minimally includes a processor logic (e.g., one or more microprocessors), memory (e.g., one or more memory devices), and inputs and outputs and is adapted to execute instructions based on information stored in memory either within the microcontroller or external to the microcontroller. Microcontrollers as used herein also include any necessary timers and/or clocks.”  Col. 5, lines 9 – 19: “…an expansion module removably mounted to a first expansion module mounting location and contained within the housing, the expansion module electrically coupled to the first microcontroller, the expansion module including a second microcontroller, the second microcontroller adapted to operate with the first microcontroller, the expansion module having a second internet protocol address; wherein the control unit addresses the expansion module using an internet transmission protocol.” Col. 72, lines 23 – 25: “wherein the removable plug-in device comprises a wireless transceiver configured to wirelessly communicate with remote devices.” Col. 40, lines 58 – 59: “…a given expansion module 65 is unplugged from the backplane…” Col. 28, lines 47 – 59: “The architecture for an expansion module type known as a smart expansion module 65b is shown in FIG. 18. This type of module may contain any combination of input and/or output signals (e.g., station output signals to actuate additional irrigation valves or other output signals. The signals are not only restricted to irrigation applications but may also consist of data signals, communication signals, etc.  The microcontroller 66a inside the smart expansion module 65b is programmed to perform a specific set of tasks dependant 50 on the overall function of the expansion module. A smart expansion module 65b is also unique in that it can interact with the main irrigation microcontroller 32 by sharing internal data. A unique aspect of several embodiments is that the communication methods, messages and protocols 55 between the microcontroller 66a of the smart expansion module 65b and the main irrigation microcontroller of the main control unit or control panel 30 allow either microcontroller 66a, 32 to access data, variables, and constants contained in the other's memory space.” See all figures, especially figures 5, 6, 10, 12, 17, 18, 33, 34, and 51. See also Col. 70, lines 11 – 25 and the abstract.)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined the irrigation controller that communicates with a valve transceiver by receiving an identifier with the controller transceiver as in Tennyson with having plug-in removable modules insertably mounted to the controller housing that have a wireless transceiver that control valves or other communications capabilities wherein the removable modules communicate with the irrigation controller as Nickerson in order to have “a plurality of removable modules capable of performing a variety of functions and expanding the capacity of the irrigation controller beyond the physical limitations of its housing.”  (Col. 2, 13 – 16) 

Regarding claim 2,
Tennyson and Nickerson teach the elements of claim 1 which claim 2 depends. Tennyson also teaches wherein the controller transceiver receives the identifier from the valve transceiver over a wireless communication link. (Par. 0009: “…identifying, at a controller interface ( CI) coupled with an irrigation controller, a remote valve transceiver ( VT), wherein the CI is separate from the VT and the CI is configured to wirelessly communicate wireless activation signals to the VT;…”  Par. 0062: “The CI 102 and the VT 104 communicate wirelessly with each other using their wireless transceivers.”) 

Regarding claim 3,
 	Tennyson and Nickerson teach the elements of claim 1 which claim 3 depends. Tennyson also teaches that the controller transceiver is further configured to store an indication of the identifier and the association in the memory. (Par. 0114: “…the CI 102 stores the VT serial number…”) 

Regarding claim 4,
 	Tennyson and Nickerson teach the elements of claim 1 which claim 4 depends. Tennyson also teaches that the valve transceiver is in electrical communication with the selected irrigation valve and not in electrical communication with the controller transceiver and the irrigation controller provides the selected valve actuation signal to the wireless controller transceiver, then the wireless controller transceiver is configured to transmit a message that includes the indication of the identifier over a wireless communication link to control the selected irrigation valve.  (Par: 0069: “In some implementations, when connected to the controller 100, the CI 102 couples to those station output terminals 112 for which the user intends to control valves. If the user intends that a given station output terminal control only a wired valve 120, that station output terminal is connected by valve wire 122 directly to the wired solenoid valve 120 and typically is not connected to the CI 102. Also, in some instances, a given station output terminal 112 may be coupled by valve wire 122 to a given wired solenoid 120…”  Par. 0150: “The CI 102 typically does not couple with the station output terminals 112 and instead directly couples with and communicates with, via the protocol communication line 1616, the control panel 1614, for example through an SIP port or interface of the control panel (not shown in FIG. 16). The station output terminals 112 can, in some embodiments, continue to directly couple with and control valves via station or valve wires 122.” Par. 0061: “…some embodiments control irrigation at least in part through wireless communication to control irrigation valves or other actuation devices…” Examiner’s Note – Paragraphs 0069 and 0150 teach that the controller (Cl) directly controls the valves and the solenoids and does not send control signals to the valve transceiver (VT) and thus not in communication with the (Cl). See also Par. 0152, 0163.)  

Regarding claim 5,
 	Tennyson and Nickerson teach the elements of claim 4 which claim 5 depends. Tennyson also teaches that the valve transceiver is configured to receive over the wireless communication link the message having the indication of the identifier, decode the message, and control the selected irrigation valve responsive to the decoded message.  (Par. 0090: “The VT 104 includes the wireless transceiver 234, antenna 236, one or more valve or solenoid drivers 246 and a microcontroller 514.” Par. 0091: “Typically, the wireless transceivers 214 and 234 of the CI 102 and VT 104, respectively, are each configured to be capable of two-way communications, but a primary purpose of the transceiver 234 of the VT 104 is to receive the wireless activation signal (indicating to "turn on" or "turn off" the valve) from the CI 102. The wireless transceiver circuit also functions to demodulate the wireless signal, and decode the bits into a data packet of bytes. The packet is sent to the microcontroller 514 to be analyzed by the control logic 516. In some embodiments, the control logic 516 checks the address and verifies that the data packet was sent to this particular VT 104, and determines what function is requested by the control bytes. In other embodiments, the received communication may be a broadcast communication such that the control logic 516 identifies portions of the broadcast relevant to the VT 104 and to determine whether the VT is to take any action (e.g., detect a valve is to be activated or shut off, a counter is to be reset, or other such action).”) 

Regarding claim 6,
 	Tennyson and Nickerson teach the elements of claim 1 which claim 6 depends. Tennyson also teaches that the valve transceiver is in electrical communication the controller transceiver comprises the valve transceiver in electrical communication with a programming port of the controller transceiver.  (Par. 0152: “The CI 102 receives communications from the control panel 1614 and detects valve activation signals and/or extracts relevant information to determine station identifiers that are associated with valve activation signals. Through the VP programming, the CI identifies which remote valves 106 and corresponding VTs 104 are to be activated. In some embodiments, the control panel 1614 issues commands and/or station activation signals that are received via the SIP port by the CI 102. The CI can identify a station associated with the station activation signal, and through the VT programming identify one or more relevant VTs and valves.”) 

Regarding claim 7, it is a system that is similar to the limitations of claim 1 which Tennyson and Nickerson teach.  Claim 7 states differently that the valve transceiver receives an identifier from the controller transceiver.  Tennyson teaches this portion as stated in the claim as a valve transceiver configured to control the selected irrigation valve when in electrical communication with the selected irrigation valve and configured to receive an identifier from the controller transceiver when in electrical communication with the controller transceiver; (Par. 0108: “During pairing, the CI transmits pairing signaling or request to any VT in range. In response to receiving the pairing signaling, the receiving VT generates a pairing response. In some instances, the VT evaluates the pairing request before responding. For example, the VT may confirm that a signal strength is above a predefined strength threshold, may confirm that the VT is authorized to communicate with the CI or other such evaluation before responding to the pairing request. When the CI 102 and VT 104 pair, they exchange identifiers (ID) (e.g., serial numbers, user defined IDs, or the like), and in some implementations perform an authentication process to verify that they are authorized to pair (e.g., confirm they are from an authorized manufacturer). For example, the CI and VT each contain a unique 32-bit serial number in its non-volatile memory that is set at the factory during manufacture. One purpose of the serial number is to be able to uniquely `pair` one or more CI and VT, e.g., both devices process the serial number, or run an algorithm using the number to verify the other device.” See also Par. 0117.  Examiner’s note – Paragraph 0108 and 0117 teach that the VT and the Cl exchange identifiers and teach that the VT receives an identifier from the Cl.) 

Regarding claim 8, it is a system that is similar to the limitations of claim 2 which Tennyson and Nickerson teach.  See rejection for claim 2 and Tennyson paragraphs 0009, 0062, and other paragraphs that teach a wireless communication between the VT and Cl. 

Regarding claim 9,
 	Tennyson and Nickerson teach the elements of claim 8 which claim 9 depends. Tennyson also teaches that the valve transceiver comprises a processor (Processor Fig. 2, item 232) and programmable memory, (memory Fig. 2, item 250) the valve transceiver processor configured to store the indication of the identifier in the programmable memory.  (Par. 0115: “The VT 104 similarly stores the CI identifier (e.g., serial number) with which the VT pairs.”) 

Regarding claim 8, it is a system that is similar to the limitations of claim 2 which Tennyson and Nickerson teach.  See rejection for claim 2 and Tennyson paragraphs 0009, 0062, and other paragraphs that teach a wireless communication between the VT and Cl. 

Regarding claims 10, 11, and 12, they are a system that is similar to the limitations of claims 4, 5, and 6 respectively which Tennyson and Nickerson teach.  See rejection for claims 4, 5, and 6 above and Tennyson paragraphs 0069 and 0150; 0090 and 0091; and 0152 respectively to claims 10, 11, and 12.   

Regarding claim 13,
 	It is directed to a method of steps to implement most of the limitations as rejected for the system or apparatuses set forth in claim 1.  Claim 13 also includes an acknowledgement from the valve transceiver.  Tennyson and Nickerson teach the claimed system or apparatuses in claim 1.  Tennyson also teaches transmitting with the remote valve transceiver an acknowledgement message after receiving the valve control message (Par. 0179, line 14: “…the VT 104 optionally further transmits an acknowledgement back to the CI 102 in step 2924.”) Therefore, Tennyson and Nickerson teach the method of steps in claim 13.

Regarding claim 14,
 	Tennyson and Nickerson teach the elements of claim 13 which claim 14 depends. Tennyson also teaches that the transmission of the valve control message has an initial signal strength. (Installation Mode: Par. 0120: “In some embodiments, after exiting the pairing mode, the VT 104 or wireless sensor 108 shall transition to the installation mode. In one embodiment, installation mode window is a predefined period of time (e.g., 20 minutes or other duration). During installation mode, the VT 104 and CI 102 each shall indicate signal strength.”) 

Regarding claim 15,
 	Tennyson and Nickerson teach the elements of claim 13 which claim 15 depends. Tennyson also teaches that the valve control message with an increased signal strength when the controller transceiver does not receive the acknowledgement message within a timeout period. (Par. 0179: “Accordingly, the CI 102 may transmit the valve activation signal for a period of time or repeat the signal multiple times. In step 2922, the VT further activates a counter and/or timer. In some embodiments, the VT 104 optionally further transmits an acknowledgement back to the CI 102 in step 2924. Further, the CI 102 may retransmit the wireless activation signal in step 2926 when an acknowledgement is not received.”) 

Regarding claim 16,
 	Tennyson and Nickerson teach the elements of claim 13 which claim 16 depends. Tennyson also teaches decoding the valve control message at the valve transceiver and controlling the irrigation valve responsive to the decoded message.  (Par. 0090: “The VT 104 includes the wireless transceiver 234, antenna 236,
one or more valve or solenoid drivers 246 and a microcontroller 514.” Par. 0091: “Typically, the wireless transceivers 214 and 234 of the CI 102 and VT 104, respectively, are each configured to be capable of two-way communications, but a primary purpose of the transceiver 234 of the VT 104 is to receive the wireless activation signal (indicating to "turn on" or "turn off" the valve) from the CI 102. The wireless transceiver circuit also functions to demodulate the wireless signal, and decode the bits into a data packet of bytes. The packet is sent to the microcontroller 514 to be analyzed by the control logic 516. In some embodiments, the control logic 516 checks the address and verifies that the data packet was sent to this particular VT 104, and determines what function is requested by the control bytes. In other embodiments, the received communication may be a broadcast communication such that the control logic 516 identifies portions of the broadcast relevant to the VT 104 and to determine whether the VT is to take any action (e.g., detect a valve is to be activated or shut off, a counter is to be reset, or other such action).”) 

Regarding claim 17,
 	It is directed to a method of steps to implement most of the limitations as rejected for the system or apparatuses set forth in claims 1 and 13.  Claim 17 also includes starting a timer where the timer is configured to reset when a second message from the controller transceiver is received within a timeout period. Tennyson and Nickerson teach the claimed system or apparatuses in claims 1 and 13.  Tennyson also teaches the additional limitation of starting a timer at the valve transceiver when the first message is received, the timer configured to reset when a second message from the controller transceiver is received within a timeout period; (Par. 0176: “…the CI 102 periodically retransmits the wireless activation signal in step 2836. In step 2840, the VT 104, in response to receiving the repeated wireless activation signal, resets the counter 518 and/or a timer.”)  Therefore, Tennyson and Nickerson teach the method of steps in claim 17.

Regarding claim 18,
 	Tennyson and Nickerson teach the elements of claim 17 which claim 18 depends. Tennyson also teaches that resetting the timer when the request for the acknowledgement message is transmitted. (Par. 0176, line 2: “…in response to receiving the repeated wireless activation signal, resets the counter 518 and/or a timer. This allows the VT to maintain the valve 106 in an on state for more than a predefined time interval (e.g., 8 minutes) defined by the counter 518 or other timer. For example, in some embodiments, the wireless activation signal sent from the CI 102 is repeated every minute, until the CI receives a stop or shutoff signal from the control panel 1614 indicating a desire to stop irrigating.”) 

Regarding claim 19,
 	Tennyson and Nickerson teach the elements of claim 18 which claim 19 depends. Tennyson also teaches deactivating the irrigation valve when the timeout period is reached after the request for the acknowledgement message is transmitted.  (Par. 0174: “The counter value continues to decrement when irrigation is on. By using the counter 518 and/or timer 20 with the VT 104 can automatically turn off a valve when the counter decrements to zero or a predetermined time interval expires, a fail‐safe is provided to automatically turn off irrigation when there is a loss of communication from the CI 102 to the VT 104.”) 

Regarding claim 20,
 	Tennyson and Nickerson teach the elements of claim 17 which claim 20 depends. Tennyson also teaches that deactivating the irrigation valve when a non-acknowledgement message is received from the controller transceiver.  (Par. 0181: “…the VT 104, in optional step 2952, may send an acknowledgement. Similarly, in step 2954, the CI 102 may retransmit the wireless shutoff when an acknowledgement is not received (e.g., within a threshold period of time).”)

Response to Arguments and Amendments

Applicant has amended the application over Tennyson; and applicant’s arguments have been considered but are moot because the arguments do not apply in light of the new reference being used in the current rejection necessitated by amendment.  Specifically, the new reference, Nickerson teaches the amended portion of a controller housing that has removable modules that can be inserted into the controller housing and that communicates with the irrigation controller. Tennyson and Nickerson have some overlapping elements and Nickerson may also teach some limitations that Tennyson teaches.  Nickerson was added as an additional reference necessitated by the amendment and therefore this office action is made final. 
	
Conclusion
The following prior art is pertinent to this application:

Rainone et al. (US PG Pub. No. 20170318761) teaches in Figure 1 controllers (items 110, 114, and 120) and items 132.x which are control devices that controls valves. Paragraph 0065 states: “In a two wire controller, each zone includes a receiver, typically incorporated into the valve that controls water flow into the zone. The receiver decodes a message received from the controller and operates the valve in response to the receiving the message. Since the message from the controller is received by every receiver in the system, the message from the controller includes an identification code which is specific for the receiver/valve to be operated. Thus, "two wires" can be used to control multiple valves.”  

Christiansen (US PG Pub. No. 20150060562) teaches in paragraph 0108: “Each of the irrigation valve control units 18 receives transmissions of schedules of instructions from the power and control unit 30 through the two-wire cable 26. A pair of control and power inputs 24 connects each irrigation valve control unit 18 to the two-wire cable 26. Each irrigation valve control unit 18 includes a decoder (not shown) for interpreting the schedules of instructions sent by the power and control unit 30. The absolute voltage difference between each of the control and power inputs 24 is constant, except at the brief moment of alternation or polarity change.” Par. 0108 also states that each control unit has a separate address. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAD G ERDMAN whose telephone number is (571)270-0177.The examiner can normally be reached on Mon - Fri 7am - 5pm EST;
Off every other Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth M. Lo can be reached on (571) 272-9774.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHAD G ERDMAN/Primary Examiner, Art Unit 2116                                                                                                                                                                                                        


    
        
            
    

    
        1 Tennyson Par. 0005: “Irrigation systems traditionally are used in many different applications…”